DETAIED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2022, 10/13/2022 and 07/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Patent No. US 11,420,551.
Below is the table of comparison between claims in cases involved in this double patenting rejection.
Differences are underlined. 


Subject Application Claim Text 
Application # 17/865,997  (hereafter ‘997)
Conflicting Patent Claim Text
US Patent # 11,402,551 (hereafter ‘551)
1. A light emitting device for use in a leaning vehicle including a vehicle body that leans in a left direction in turning left and leans in a right direction in turning right, the light emitting device being supported by the vehicle body so that the light emitting device leans in the left direction together with the vehicle body in turning left and leans in the right direction together with the vehicle body in turning right, the light emitting device comprising: a pair of cornering lamps, including a first cornering lamp and a second cornering lamp, that emit light to form a single left-front light emission area visually recognizable by a rider of the leaning vehicle on a road surface at left-front of the vehicle body when the leaning vehicle turns left, and a single right-front light emission area visually recognizable by the rider of the leaning vehicle on the road surface at right-front of the vehicle body when the leaning vehicle turns right; and a control device that controls light emission by the pair of cornering lamps based on a lean angle of the vehicle body, wherein each of the pair of cornering lamps includes: at least one light source, and a light travel direction changing member disposed corresponding to the at least one light source, the light travel direction changing member changing a travel direction of light outputted from the at least one light source; and the control device is configured to cause a first quantity of light, which is a quality of light outputted from the at least one light source included in the first cornering lamp, to vary in accordance with the lean angle of the vehicle body, such that the single left-front light emission area becomes larger as the lean angle of the vehicle body increases, and the first quantity of light is increased as the lean angle of the vehicle body increases within a first left lean angle range, the first left lean angle range being equal to or larger than a second left lean angle range that is a range of the lean angle of the vehicle body between when the vehicle body starts leaning left and when the at least one light source included in the first cornering lamp is turned on, and to cause a second quantity of light, which is a quantity of light outputted from the at least one light source included in the second cornering lamp, to vary in accordance with the lean angle of the vehicle body, such that the single right-front light emission area becomes larger as the lean angle of the vehicle body increases, and the second quantity of light is increased as the lean angle of the vehicle body increases within a first right lean angle range, the first right lean angle range being equal to or larger than a second right lean angle range that is a range of the lean angle of the vehicle body between when the vehicle body starts leaning right and when the at least one light source included in the second cornering lamp is turned on.
1. A light emitting device for use in a leaning vehicle including a vehicle body that leans in a left direction in turning left and leans in a right direction in turning right, the light emitting device being supported by the vehicle body so that the light emitting device leans in the left direction together with the vehicle body in turning left and leans in the right direction together with the vehicle body in turning right, the light emitting device comprising: a pair of cornering lamps, including a first cornering lamp and a second cornering lamp, that emit light to form a single left-front light emission area visually recognizable by a rider of the leaning vehicle on a road surface at left-front of the vehicle body when the leaning vehicle turns left, and a single right-front light emission area visually recognizable by the rider of the leaning vehicle on the road surface at right-front of the vehicle body when the leaning vehicle turns right; and a control device that controls light emission by the pair of cornering lamps based on a lean angle of the vehicle body, wherein each of the pair of cornering lamps includes: at least one light source, a light travel direction changing member disposed corresponding to the at least one light source, the light travel direction changing member having a light travel direction changing surface that changes a travel direction of light outputted from the at least one light source, and an outer lens disposed corresponding to the light travel direction changing member, the outer lens allowing light outputted from the at least one light source, of which the travel direction is changed by the single light travel direction changing surface, to be transmitted therethrough; and the control device is configured to cause a first quantity of light, which is a quality of light outputted from the at least one light source included in the first cornering lamp, to vary in accordance with the lean angle of the vehicle body, such that the single left-front light emission area becomes larger as the lean angle of the vehicle body increases, and the first quantity of light is increased as the lean angle of the vehicle body increases within a first left lean angle range, the first left lean angle range being equal to or larger than a second left lean angle range that is a range of the lean angle of the vehicle body between when the vehicle body starts leaning left and when the at least one light source included in the first cornering lamp is turned on, and to cause a second quantity of light, which is a quantity of light outputted from the at least one light source included in the second cornering lamp, to vary in accordance with the lean angle of the vehicle body, such that the single right-front light emission area becomes larger as the lean angle of the vehicle body increases, and the second quantity of light is increased as the lean angle of the vehicle body increases within a first right lean angle range, the first right lean angle range being equal to or larger than a second right lean angle range that is a range of the lean angle of the vehicle body between when the vehicle body starts leaning right and when the at least one light source included in the second cornering lamp is turned on.
3. The light emitting device according to claim 1, wherein a location having a highest illuminance in the single left-front light emission area is closer to the vehicle body than a center of the single left-front light emission area is, and a location having a highest illuminance in the single right-front light emission area is closer to the vehicle body than a center of the single right-front light emission area is.
2. The light emitting device according to claim 1, wherein a location having a highest illuminance in the single left-front light emission area is closer to the vehicle body than a center of the single left-front light emission area is, and a location having a highest illuminance in the single right-front light emission area is closer to the vehicle body than a center of the single right-front light emission area is.
4. The light emitting device according to claim 1, wherein the control device is configured to adjust the first quantity of light to broaden the single left-front light emission area, to thereby extend the single left-front light emission area in a left-front direction of the vehicle body, as the lean angle of the vehicle body increases; and to adjust the second quantity of light to broaden the single right-front light emission area, to thereby extend the single right-front light emission area in a right-front direction of the vehicle body, as the lean angle of the vehicle body increases.
3. The light emitting device according to claim 1, wherein the control device is configured to adjust the first quantity of light to broaden the single left-front light emission area, to thereby extend the single left-front light emission area in a left-front direction of the vehicle body, as the lean angle of the vehicle body increases; and to adjust the second quantity of light to broaden the single right-front light emission area, to thereby extend the single right-front light emission area in a right-front direction of the vehicle body, as the lean angle of the vehicle body increases.
5. The light emitting device according to claim 4, wherein the control device is configured to adjust the first quantity of light to broaden the single left-front light emission area, to extend the single left-front light emission area both in the left-front direction of the vehicle body and in a direction that is perpendicular to the left-front direction and is parallel to the road surface, as the lean angle of the vehicle body increases; and to adjust the second quantity of light to broaden the single right-front light emission area, to extend the single right-front light emission area both in the right-front direction of the vehicle body and in a direction that is perpendicular to the right-front direction and is parallel to the road surface, as the lean angle of the vehicle body increases.
4. The light emitting device according to claim 4, wherein the control device is configured to adjust the first quantity of light to broaden the single left-front light emission area, to extend the single left-front light emission area both in the left-front direction of the vehicle body and in a direction that is perpendicular to the left-front direction and is parallel to the road surface, as the lean angle of the vehicle body increases; and to adjust the second quantity of light to broaden the single right-front light emission area, to extend the single right-front light emission area both in the right-front direction of the vehicle body and in a direction that is perpendicular to the right-front direction and is parallel to the road surface, as the lean angle of the vehicle body increases.
6. The light emitting device according to claim 1, wherein the control device causes each of the first quantity of light and the second quantity of light to continuously vary in accordance with the lean angle of the vehicle body.
5. The light emitting device according to claim 1, wherein the control device causes each of the first quantity of light and the second quantity of light to continuously vary in accordance with the lean angle of the vehicle body.
7. The light emitting device according to claim 1, wherein the control device causes each of the first quantity of light and the second quantity of light to vary at least three times in accordance with the lean angle of the vehicle body.
6. The light emitting device according to claim 1, wherein the control device causes each of the first quantity of light and the second quantity of light to vary at least three times in accordance with the lean angle of the vehicle body.
8. The light emitting device according to claim 1, wherein the control device causes each of the first quantity of light and the second quantity of light to increase or to be maintained as the lean angle of the vehicle body increases.
7. The light emitting device according to claim 1, wherein the control device causes each of the first quantity of light and the second quantity of light to increase or to be maintained as the lean angle of the vehicle body increases.
9. The light emitting device according to claim 8, wherein the control device causes the first quantity of light and the second quantity of light to increase as the lean angle of the vehicle body increases, until a size of the single left-front light emission area and a size of the single right-front light emission area are respectively maximized.
8. The light emitting device according to claim 8, wherein the control device causes the first quantity of light and the second quantity of light to increase as the lean angle of the vehicle body increases, until a size of the single left-front light emission area and a size of the single right-front light emission area are respectively maximized.
10. The light emitting device according to claim 9, wherein the control device causes the first quantity of light and the second quantity of light to increase at a higher rate as the lean angle of the vehicle body increases in a second-half range than in a first-half range of the first left lean angle range and of the first right lean angle range, respectively.
9. The light emitting device according to claim 9, wherein the control device causes the first quantity of light and the second quantity of light to increase at a higher rate as the lean angle of the vehicle body increases in a second-half range than in a first-half range of the first left lean angle range and of the first right lean angle range, respectively.
11. The light emitting device according to claim 1, wherein the first cornering lamp and the second cornering lamp are arranged side by side in a left-right direction of the vehicle body.
10. The light emitting device according to claim 1, wherein the first cornering lamp and the second cornering lamp are arranged side by side in a left-right direction of the vehicle body.
12. A leaning vehicle comprising: a vehicle body that leans in a left direction in turning left, and leans in a right direction in turning right; and a light emitting device of claim 1, supported by the vehicle body so that the light emitting device leans in the left direction together with the vehicle body in turning left and leans in the right direction together with the vehicle body in turning right.
11. A leaning vehicle comprising: a vehicle body that leans in a left direction in turning left, and leans in a right direction in turning right; and a light emitting device of claim 1, supported by the vehicle body so that the light emitting device leans in the left direction together with the vehicle body in turning left and leans in the right direction together with the vehicle body in turning right.


	Regarding claim 1, all limitations of the subject application '997 are included in claim 1 of the stated patent ‘551.
	
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Claim 2 is objected to as being dependent upon double patenting rejection of base claim 1.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831